Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting him of bookmaking and from the sentence to pay a fine of $50 or to serve ten days in the city prison. The fine was paid. Judgment reversed on the law and the facts, information dismissed, and fine directed to be remitted. The evidence was insufficient to establish the guilt of the defendant beyond a reasonable doubt. No appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Adel, Wenzel, MaeCrate and Beldock, JJ., concur.